STAYTON, J.
The parties in this cause have 'entered into and filed with the clerk the following written agreement: “Come now plaintiff in error E. R. Bryan, and defendants in error Ruby Bryan Johnson and E. E., Johnson, by their attorneys of record, and respectfully show to your honors that they have agreed upon a compromise of this case, and have settled same upon the following terms: Plaintiff in error, E. R. Bryan, to have one-half of the land and money herein involved and to pay one-half of the costs of this litigation, and. defendant in error Ruby Bryan Johnson to have one-half of said land and money involved and to pay one-half of the costs of this litigation, and this cause to be withdrawn 'from court, and judgment entered dismissing same. Wherefore they pray that judgment may be entered, and that this cause may be dismissed.” We recommend that judgment be entered dismissing such cause from the Supreme Court in accordance with the foregoing agreement, and that in such judgment the plaintiff in error, E. R. Bryan, be adjudged to pay one-half of the costs .of the cause, and the defendant in error Ruby Bryan Johnson be adjudged to pay the remainder of such costs.
CURETON, C. J.
Cause dismissed, and costs apportioned as recommended by the Commission of Appeals.